DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/22/2020. It is noted, however, that applicant has not filed a certified copy of the 202021169910.X, 202021169912.9, 202010575117.8, or 202021168286.1 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as the terms “comprises” and “comprise.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu in US Publication 2020/0181936.
Regarding Claim 1, Zhu teaches a sunshade tent comprising: a frame assembly comprising: a plurality of legs (202), each of the legs comprising: a first connection mechanism (see Fig. 19) arranged at a first end of each of the legs; horizontal connecting members (212/214) configured to be fixedly attached proximal to the first end of each of the legs; and a mounting base (204) positioned proximal a second end of each of the legs; a plurality of first rafters (228), at least one of the first rafters detachably attached to a corresponding one of the legs via the first connection mechanism, wherein the first connection mechanism is configured to position the attached at least one of the first rafters at an inclination relative to the horizontal connecting members; and a plurality of second rafters (230), wherein at least one of the second rafters is fixedly attached to a corresponding one of the horizontal connecting members; and sheet assemblies (236-241), each of the sheet assemblies comprising a plurality of grooves (between panels), wherein each of the sheet assemblies are configured to detachably attach to a corresponding one of the second rafters.
Regarding Claim 4, Zhu teaches that each of the sheet assemblies comprise a plurality of first sheets (such as 236) slidably engaged with a plurality of second sheets (such as 237).
Regarding Claim 5, Zhu teaches that each of the second rafters comprise first interlocking (220) elements and second interlocking elements (218), wherein the at least one of the second rafters is fixedly attached to the corresponding one of the horizontal connecting members via the second interlocking elements, and wherein each of the sheet assemblies are configured to detachably attach to the corresponding one of the second rafters via the first interlocking elements of the corresponding one of the second rafters.
Regarding Claim 6, Zhu teaches that the second rafter comprises a plurality of foldable cross tubes (232/234/226).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lauber, Call, Skog, Spaulding, Wu, Meyer, Joen-an Ma, Merritt, Huang et al., Fuhrman et al., Tseng, Hunt et al. ‘719, ‘422 & ‘639, Yang et al., Pan, and Volin teach sunshade tents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636